STACEY BOSSHARDT
DC Bar No. 458645
(Pro Hac Vice application pending)
PERKINS COIE LLP
700 Thirteenth Street, N.W., Suite 800
Washington, D.C. 20005-3960
Telephone: 202.654.6200
SBosshardt@perkinscoie.com

ERIC B. FJELSTAD
JAMES N. LEIK
PERKINS COIE LLP
1029 West Third Avenue, Suite 300
Anchorage, AK 99501-1981
Telephone: 907.279.8561
EFjelstad@perkinscoie.com
JLeik@perkinscoie.com

Attorneys for Ambler Metals LLC,
Proposed Intervenor-Defendant

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

ALATNA VILLAGE COUNCIL,
et al.,
                                                        Case No. 3:20-cv-00253-SLG
                       Plaintiffs,

         v.

CHAD PADGETT, et al.,

                       Defendants.



                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

         Ambler Metals LLC is a limited liability company organized as a joint venture

under the laws of Delaware. Ambler Metals LLC is owned equally by NovaCopper US

 Alatna Village Council et al. v. Chad Padgett, et al., Case No. 3:20-cv-00253-SLG       a

              Case 3:20-cv-00253-SLG Document 27 Filed 01/22/21 Page 1 of 3
151087025.1
Inc., a wholly owned subsidiary of Trilogy Metals Inc., and South32 USA Exploration,

Inc., a wholly owned subsidiary of South32 Limited. Trilogy Metals Inc. is a publicly

traded corporation organized under the laws of the Province of British Columbia, Canada.

South32 Limited is a publicly traded corporation organized under the laws of Australia.


Dated: January 22, 2021                      PERKINS COIE LLP
                                             Attorneys for Proposed Intervenor-
                                             Defendant Ambler Metals LLC


                                             By: s/ Stacey Bosshardt
                                                Stacey Bosshardt,
                                                DC Bar No. 458645
                                                (Pro Hac Vice application pending)
                                                SBosshardt@perkinscoie.com
                                                700 Thirteenth Street, N.W., Suite 800
                                                Washington, D.C. 20005-3960
                                                Telephone: 202.654.6200
                                                Facsimile: 202.654.6211

                                                 Eric B. Fjelstad
                                                 efjelstad@perkinscoie.com
                                                 James N. Leik
                                                 jleik@perkinscoie.com
                                                 1029 West Third Avenue, Suite 300
                                                 Anchorage, AK 99501-1981
                                                 Telephone: 907.279.8561
                                                 Facsimile: 907.263.6473




 Alatna Village Council et al. v. Chad Padgett, et al., Case No. 3:20-cv-00253-SLG
                                       -2-
              Case 3:20-cv-00253-SLG Document 27 Filed 01/22/21 Page 2 of 3
151087025.1
                              CERTIFICATE OF SERVICE

         I hereby certify that on January 22, 2021, a copy of the foregoing was served by

electronic means on all counsel of record by the Court’s DM/ECF system.



Dated: January 22, 2021                         By: s/ Stacey Bosshardt
                                                   Stacey Bosshardt




 Alatna Village Council et al. v. Chad Padgett, et al., Case No. 3:20-cv-00253-SLG
                                       -3-
              Case 3:20-cv-00253-SLG Document 27 Filed 01/22/21 Page 3 of 3
151087025.1
